DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This communication is considered fully responsive to the amendment filed on 12/15/2021.
Claims 1, 8-9, 11, 18 and 20 have been amended.
Claims 21-23 have been added.
Claims 6 and 17 have been canceled.
Rejection to claims under 35 USC § 112 is withdrawn since the claims have been amended accordingly.

Response to Arguments

Applicant’s arguments with respect to independent claims 1 and 11 filed on 12/15/2021 have been considered but are moot because the arguments related solely to newly added limitations addressed in the instant Office Action (OA) with newly identified prior art, thus rendering applicant’s arguments moot.
The applicant arguments with respect to independent claim 11 related to “a plurality of multiplexer switchers” are unpersuasive. The arguments assert that the claimed multiplexer switchers are configured to selectively connect for the differential paths and transit from a monitor to a switched state for no communication service or 
The applicant’s arguments with respect to amended claims 8 and 18 related to “retimer” which is included in each differential amplifier and “media-independent interface”. These are newly added limitations that are addressed in the instant OA.
The applicant also presented other arguments drawn to the various dependent claims. However, said other arguments are all dependency based, depending from the arguments drawn to the independent claims’ limitations discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-8, 11-15 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, 11-14 and 18 of U.S. Patent Application No. 16839334 (hereinafter App-334). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claims 1, as shown in the following table, claim 1 of App-334 recites all the claimed limitations of the claim 1 except the underlined claimed invention which will be discussed in view of Ranganathan et al. (US 2016/0352653).
Claims / App Language 
App-334 Language
1. A demarcation device for communications services, comprising: 



a plurality of Small Form-factor Pluggable SFP Ports; and 


circuitry defining a plurality of differential signaling paths between the ports; 
wherein the circuitry includes a plurality of input differential amplifiers, a plurality of multiplexer switchers, and a plurality output differential amplifiers;


wherein the plurality of differential signaling paths are adapted to provide at least one of remote service monitoring, remote signal injecting and redundancy; and 


wherein the SFP Ports define at least one demarcation point or line.
1. Communication equipment circuitry for a communication device interfacing a first network and a second network, comprising: 

a plurality of SFP port connectors each adapted to receive an SFP module and connect to at least a single fiber cable; 

a plurality of input differential amplifiers; a plurality of multiplexer switchers; and a plurality output differential amplifiers; wherein the circuitry defines a plurality of paths between the plurality of SFP port connectors.

9. The circuitry of claim 1, 
wherein the circuitry is adapted to provide at least one of service monitoring, service protection switching, redundancy, on-demand service, security, testing, troubleshooting and service upgrades.


Ports define at least one demarcation point or line ([Ranganathan, 0033] “The ENNI ports 30 are a demarcation point between the domains 12, 14”).


 Regarding claim 2, claim 2 of App-334 recites all the claimed limitations of the claim 2.
Regarding claim 3, claim 3 of App-334 recites all the claimed limitations of the claim 3.
Regarding claim 4, claim 4 of App-334 recites all the claimed limitations of the claim 4.
Regarding claim 5, claim 5 of App-334 recites all the claimed limitations of the claim 5.
Regarding claim 7, claim 1 of App-334 recites all the claimed limitations of the claim 7.
Regarding claim 8, claim 6 of App-334 recites all the claimed limitations of the claim 8.
Regarding claim 9, claim 18 of App-334 recites all the claimed limitations of the claim 9.
Regarding claims 11, claim 1 App-334 recites all the claimed limitations of the claim 11 except the underlined claimed invention which will be discussed in view of Ranganathan et al. (US 2016/0352653).

It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify App-334's features by using the features of Ranganathan in order to achieve effective communication and reduce latency such that “network managers configure, manage, secure, and optimize network resources very quickly via dynamic, automated SDN programs” [Ranganathan, 0003]. 

Regarding claim 12, claim 11 of App-334 recites all the claimed limitations of the claim 12.
Regarding claim 13, claim 12 of App-334 recites all the claimed limitations of the claim 13.
Regarding claim 14, claim 13 of App-334 recites all the claimed limitations of the claim 14.
Regarding claim 15, claim 14 of App-334 recites all the claimed limitations of the claim 15.
Regarding claim 19, claim 9 of App-334 recites all the claimed limitations of the claim 19.

Claim Objections 
Claim 7 objected because of the following informalities: Claim 7 is depending from claim 6 which has been canceled. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 10-16, 19 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Bugenhagen (US 2010/0280858) in view of Regev (US 2007/0086792) and further in view of Ranganathan et al. (US 2016/0352653, “Ranganathan”).
Examiner’s note: in what follows, references are drawn to Bugenhagen unless otherwise mentioned.
Bugenhagen discloses “System and Method for a Small Form Pluggable Ethernet Demarcation Device” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a demarcation device for communications services, comprising: 
a plurality of Small Form-factor Pluggable SFP Ports (This will be discussed in view of Regev.); and 
circuitry defining a plurality of differential signaling paths between the ports wherein the circuitry includes a plurality of input differential amplifiers, a plurality of multiplexer switchers, and a plurality output differential amplifiers (This will be discussed in view of Regev.); 
wherein the plurality of differential signaling paths (Regev teaches this feature of differential signal paths and Bugenhagen’s SFP obviously has signal paths.) are adapted to provide at least one of remote service monitoring, remote signal injecting and redundancy ([0012] “a small form pluggable (SFP) and method for performing network or connection analysis, testing, or measurement utilizing the SFP”); and 
the SFP Ports define at least one demarcation point or line (Note that this will be discussed in view of Ranganathan.).
It is noted that while disclosing a demarcation point of a small form pluggable device, Bugenhagen does not specifically teach about multiple ports. It, however, had been known before the effective filing date of the instant application as shown by Regev as follows;
a plurality of SFP Ports (See [Regev, Fig. 1 and 0031] “As shown in FIG. 1, data switching device 100 includes a plurality of input ports 102, 104, 106 adapted to be coupled to a respective plurality of data signal lines.”, and [Regev, Fig. 1 and 0037] “As shown in FIG. 1, the data switching device 100 includes a plurality of output ports 180, 182, 184, etc. adapted to be coupled to a respective plurality of data signal lines.”.); and 
circuitry defining a plurality of differential signaling paths between the ports (See [Regev, Fig. 1]. [Regev, 0033] describes an example of the signaling paths, “the inverting output 132 of the receiver device 124 is electrically coupled in series through a further exemplary capacitor 141 to a second respective input 146 of the crossbar switching device 144.”),
wherein the circuitry includes a plurality of input differential amplifiers (See [Regev, Fig. 1] 124s “Receiver”), a plurality of multiplexer switchers (See [Regev, Fig. 1] 144), and a plurality output differential amplifiers (See [Regev, Fig. 1] 158s “Driver” and [Regev, 0033] describes an example of the signaling paths, “the inverting output 132 of the receiver device 124 is electrically coupled in series through a further exemplary capacitor 141 to a second respective input 146 of the crossbar switching device 144.”).

It is noted that while disclosing a demarcation point of a small form pluggable device, Bugenhagen does not specifically teach about ports defining a demarcation point. It, however, had been known before the effective filing date of the instant application as shown by Ranganathan as follows;
the SFP Ports define at least one demarcation point or line ([Ranganathan, 0033] “The ENNI ports 30 are a demarcation point between the domains 12, 14”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bugenhagen’s features by using the features of Ranganathan in order to achieve effective communication and reduce latency such that “network managers configure, manage, secure, and optimize network resources very quickly via dynamic, automated SDN programs” [Ranganathan, 0003].

Regarding claim 11, a system (See Fig. 1; 125 and [0018] “The pluggable module is a transceiver that may be utilized with the CPE device 125.” and Fig. 2 for more detail components including an SFP.) for establishing at least one demarcation point (See [0018] cited below.) or line between a first communications network (See Fig. 
a device having a plurality of Small Form-factor Pluggable SFP Ports, and circuitry having a plurality of input differential amplifiers, a plurality of multiplexer switchers, and a plurality output differential amplifiers (This will be discussed in view of Regev.), 
wherein the circuitry defines a plurality of paths between the plurality of SFP Ports (This will be discussed in view of Regev.); 
a plurality of SFP devices connected to the plurality of SFP Ports, one per port (See Fig. 1; 125 and 130, Fig. 2 and [0018] “A demarcation device may allow a service provider to monitor and troubleshoot circuits all the way to a specified demarcation point, such as the CPE device or NID. One embodiment of a demarcation device is a pluggable module. The pluggable module is a transceiver that may be utilized with the CPE device 125.”); and 
a demarcation point or line defined by one of the plurality of SFP ports (This will be discussed in view of Ranganathan.).
It is noted that while disclosing a demarcation point of a small form pluggable device, Bugenhagen does not specifically teach about multiple ports. It, however, had been known before the effective filing date of the instant application as shown by Regev as follows;
a device having a plurality of SFP Ports (See [Regev, Fig. 1 and 0031] “As shown in FIG. 1, data switching device 100 includes a plurality of input ports 102, 104, 106 adapted to be coupled to a respective plurality of data signal lines.”, and [Regev, 
wherein the circuitry defines a plurality of paths between the plurality of SFP Ports (See [Regev, Fig. 1] for signal paths between the input ports and the output ports.)
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bugenhagen’s features by using the features of Regev in order to allow interoperability between different existing modules, and to allow for the development of future technologies such that “there is a need for an improved device capable of communicating digital data such as, for example, burst mode data while minimizing signal chatter.” [Regev, 0015]. 
It is noted that while disclosing a demarcation point of a small form pluggable device, Bugenhagen does not specifically teach about ports defining a demarcation point. It, however, had been known before the effective filing date of the instant application as shown by Ranganathan as follows;
a demarcation point or line defined by one of the plurality of SFP Ports ([Ranganathan, 0033] “The ENNI ports 30 are a demarcation point between the domains 12, 14”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bugenhagen’s features by using the features of Ranganathan in order to achieve effective communication and reduce latency such that “network managers configure, manage, secure, and optimize network resources very quickly via dynamic, automated SDN programs” [Ranganathan, 0003].

With respect to dependent claims:
Regarding claims 2 and 12, the device of Claim 1 and the system of claim 11, respectively, wherein a first Port defines a first path representing an input differential signal (See [Regev, Fig. 1] input ports 102 with a differential signal path with AC couping caps of 120 and 126) and a second path representing an output differential signal (See [Regev, Fig. 1] for an output signal path with AC coupling caps 154, 170, 160 and 171.).

Regarding claims 3 and 13, the device of Claim 2 and the system of claim 12, respectively, wherein a second Port defines a third path representing an input differential signal (See [Regev, Fig. 1] for input ports 104) and a Fourth path representing an output differential signal (See [Regev, Fig. 1] for an output signal path with AC coupling at output ports 182.).

Regarding claims 4 and 14, the device of Claim 3 and the system of claim 13, respectively, wherein a third Port defines a fifth path representing an output differential signal and a sixth path representing an input differential signal (See [Regev, Fig. 1] those input differential path and output differential path below 106 port and 184 port, respectively.).

Regarding claims 5 and 15, the device of claim 4 and the system of claim 14, respectively, wherein a fourth Port defines a seventh path representing an output differential signal and an eight path representing an input differential signal (See [Regev, Fig. 1]).

Regarding claim 7, the device of Claim 6, wherein the circuitry comprises a plurality of input differential amplifiers (See [Regev, Fig. 1] 124s “Receiver”), a plurality of multiplexer switchers (See [Regev, Fig. 1] 144), and a plurality output differential amplifiers (See [Regev, Fig. 1] 158s “Driver” and [Regev, 0033] describes an example of the signaling paths, “the inverting output 132 of the receiver device 124 is electrically coupled in series through a further exemplary capacitor 141 to a second respective input 146 of the crossbar switching device 144.”).

Regarding claim 10, the device of claim 1, wherein the device is adapted to establish at least two demarcation points or lines at the SFP Ports ([0028] “The ASIC or FPGA may be utilized in a uniform format enabling multiple manufacturers to produce the SFP 214 for multiple service providers and customers.”, and [0040] “The SFP may 

Regarding claim 16, the system of Claim 11, further comprising a second demarcation point or line defined by a second one of the plurality of SFP devices ([0035] “a specialized ASIC within the SFP may be utilized for a Gb service to a customer 304 whereas a FPGA may be programmed within another SFP for a 10 Mb service for another customer.”).

Regarding claim 19, the system of claim 11, wherein the circuitry is adapted to remotely provide at least one of service monitoring, service protection switching, redundancy, on-demand service. security, testing, troubleshooting and service upgrades ([0012] “a small form pluggable (SFP) and method for performing network or connection analysis, testing, or measurement utilizing the SFP”).

Regarding claim 23, the system of claim 11, further comprising a second demarcation point or line defined by a second one of the plurality of SFP Ports (See [Ranganathan, Fig. 1 and 0033] “The ENNI ports 30 are a demarcation point between the domains 12, 14”. The ENNI ports provide multiple ports as a demarcation point.).

Claim(s) 8 rejected under 35 U.S.C. 103 as being unpatentable over Bugenhagen (US 2010/0280858) in view of Regev (US 2007/0086792) and Ranganathan et al. (US 2016/0352653, “Ranganathan”), and further in view of Alwan et al. (US 2016/0098336, “Alwan”).
Examiner’s note: in what follows, references are drawn to Bugenhagen unless otherwise mentioned.
Regarding claim 8, it is noted that while disclosing pluggable transceivers, Bugenhagen does not specifically describe about a retimer of an amplifier. It, however, had been known in the art at the time of instant application as shown by Alwan as follows;
the device of claim 7, wherein each differential amplifier includes a retimer ([Alwan, 0098] “The data and retiming amplifier 1314 provides further amplification of the voltage signal and re-times the data to a phase locked loop internal clock.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective date of the instant application to modify Bugenhagen’s features by using the features of Alwan in order to calibrate and enhance a dynamic range such that “a system for increasing an operational dynamic range of an avalanche photodiode detector (APD) for use in an optical communication system” [Alwan, 0017].

Claim(s) 9 rejected under 35 U.S.C. 103 as being unpatentable over Bugenhagen (US 2010/0280858) in view of Regev (US 2007/0086792) and Ranganathan et al. (US 2016/0352653, “Ranganathan”), and further in view of Shambroom (US 5368041).
Examiner’s note: in what follows, references are drawn to Bugenhagen unless otherwise mentioned.
Regarding claim 9, it is noted that while disclosing pluggable transceivers, Bugenhagen does not specifically describe about other components such as timing LED indicators. It, however, had been known in the art as shown by Shambroom as follows;
the device of Claim 8, further comprising a processor ([Shambroom, Col. 3; lines 25-26 and Fig. 2] “Referring to FIG. 2, the motherboard 16 of the processor module 12”), timing Light Emitting Diode LED indicators ([Shambroom, Col. 3; lines 13-15] “The housing for the processing modules also includes LED indicators for ON/STANDBY, BATTERY, LOW BATTERY, and ALARM OFF”), a status ([Shambroom, Col. 3; line 14] “ON/STANDBY) and provisioning interface(FIG. 8 is a block diagram of the front end interface of the EEG monitor shown in FIG. 1), and power management ([Shambroom, Col. 3; lines 23-24] “A power supply 34 supplies power to the entire monitor and battery 36 is provided for backup purposes”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective date of the instant application to modify Coomber’s features by using the features of Shambroom in order to have a better device such that “utilizes a portable data acquisition module and a substantially stationary processing module.” [Shambroom, Col. 1; lines 57-59].

Allowable Subject Matter
Claim 20 is allowed.
Claims 18 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Kim whose telephone number is (571) 272-5009 and email address is harry.kim2@uspto.gov.  The examiner can normally be reached on Monday to Friday, 9AM to 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at (571) 270-5630. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/HARRY H KIM/           Primary Examiner, Art Unit 2411